t c memo united_states tax_court tommy ray smith petitioner v commissioner of internal revenue respondent docket no 8564-02l filed date tommy ray smith pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under sec_6673' respondent’s motion we shall grant respondent’s ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time he filed the petition in this case on date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of so and claimed a refund of dollar_figure of tax withheld peti- tioner attached a two-page document to his return peti- tioner’s attachment to his return that document as completed by petitioner stated in pertinent part i tommy r smith am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for example code sec_4401 sec_5005 and sec_5703 do with respe to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return -as for example code sections c a and b do with respect to other taxes this return is not being filed volun- tarily but is being filed out of fear that if i did not file this return i could also be illegally prosecuted for failing to file an income_tax return for the year in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return b in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is neces-- sary he may require any person by notice served on suc person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title since the secretary_of_the_treasury did not serve me with any such no- tice and since no legislative_regulation exists re- quiring anyon to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return it should also be noted that i had zero income according to the supreme court’s definition of income since in merchant’s loan trust c v smietanka 225_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act of therefore since i had no earnings in tha would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know the legal definition of income if i were to swear to having received any other amount of income i would be committing perjury therefore not wishing to commit perjury i can only swear to having zero income fo reproduced literally on date respondent paid petitioner the dollar_figure refund that he claimed in his return plus interest thereon on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable_year which he received in that notice respondent determined a deficiency in and an accuracy-related_penalty under section q4e- a on petitioner’s tax for his taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable_year instead on date in response to the notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service that letter stated in pertinent part re deficiency_notice dated registered mail z according to your deficiency_notice of above date cover sheet page of notice with respect to peti- tioner’s taxable_year attached there is an alleged deficiency with respect to my income_tax return of dollar_figure if i wanted to contest this defi- ciency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent out pursuant to law and whether or not it has the force and effect of law since if it does not than it can not legally apply to me on any basis for one thing sec_6212 states that if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency etc etc etc however the notice i recieved was not sent out by the secretary but rather by ms power who is identified as being the director of the service_center in ogden ut and i have no way of knowing whether she has been delegated by the secretary to send out such notices on the secretary’s behalf so before i do anything at all with respect to your notice i would have to see a delegation_order from the secretary_of_the_treasury delegating to ms power the authority to send out deficiency notices i would also like you to send me or identify for me the legislative regulations that you claim implement code sec_6212 and sec_6213 according to two code sections in the privacy_act and paperwork reduc-- --- - tion act notice as contained in the booklet to which my attention was specifically directed - sec_6001 states that i must comply with such rules and regulations as the secretary may from time to time prescribe etc etc while sec_6011 states that when required by regulations prescribed by the secre- tary etc etc however i can not find any legis-- lative regulation prescribed by the secretary that requires me to petition_tax_court in responce to a deficiency_notice therefore i am asking that you supply me with the legislative regulations that you claim implement code sec_6212 and sec_6213 since i can not find any such regulations on my own repro- duced literally on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form reguest for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner at- tached a document to his form that document stated in pertinent part i want the appeals officer to have with hima copy of the notice_and_demand that was supposed to have been sent if he dose not have the actual notice_and_demand then i demand that he at least have a blank copy of the document please have the form_4340 signed by an assess-- ment officer certifying that an assessment has been made in lieu of a signed don’t show me an unsigned irs printout containing coded entries i don’t understand which claims an assessment was made i want the appeals officer to also have the return from which my claimed assessment was made i would like to see the treasury_decision or treasury regulation which identifies the document sent to me as being the stutory notice_and_demand is in fact that document i claim there is no statute requiring me to pay the income taxes at issue please have that statute for me to see also show me the law that authorizes the irs to claim that i owe more in income taxes than the zero i reported on my income_tax return show me the law that says a form_1040 is to be used and finally i expect you to have at the hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met reproduced literally on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at the appeals_office hearing the appeals officer gave petitioner form_4340 certificate of assessments payments and other specified matters form with respect to petitioner’s taxable_year on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under - sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that all legal and procedural requirements have been met computer transcripts have been reviewed by appeals verifying the assessment the assessment was made and notice_and_demand was issued on by regular mail to the taxpayer’s last_known_address as required under sec_6303 the notices reguired under sec_6331 and sec_6330 were combined in letter dated which was mailed certified to the taxpayer’s last_known_address the taxpayer responded with form request for a collection_due_process_hearing which was timely re- ceived on the taxpayer is entitled to judicial review this is a levy issue only a certified transcript was requested and reviewed and a copy was provided to the taxpayer at the hearing an in-person collection_due_process_hearing was held on in attendance were the taxpayer a tax- payer witness settlement officer donna fisher and appeals officer tony aguiar the hearing was audio recorded by the taxpayer and settlement officer donna fisher settlement officer donna fisher has had no prior in- volvement with respect to this tax_liability issues raised by the taxpayer the taxpayer disagrees with the assessment he filed a zero income zero tax due return attached his w-2 form showing taxable wages of dollar_figure and received a full refund the service completed an audit and the taxpayer was issued a statutory_notice_of_deficiency dated he received the statutory_notice_of_deficiency and responded to it with a letter dated with one and a half pages of non-filer arguments as such under the collection_due_process procedures he may not raise as an issue the existence or amount of the underlying assessment the taxpayer stated he did not receive the letter of notice_and_demand the certified transcript shows it was issued to him on at which time his last_known_address wa sec_4104 e harmon as indicated by com- puter transcripts the taxpayer also stated his ad- dress at that time wa sec_4104 e harmon this was the same address as it was when he received and responded to both the statutory_notice_of_deficiency dated and the letter dated today he still lives pincite ef harmon therefore it is presumed he did receive the letter of notice_and_demand the taxpayer raised no non-frivolous arguments i raised the issue of collection alternatives with the taxpayer he was not interested he said he would pay the tax due if it could be proven to him that it was owed but since he does not believe wages are income this discussion was fruitless in addition since the taxpayer has not filed any returns since he is not in filing compliance and therefore is not now eligible for an offer_in_compromise or an installment_agreement balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the taxpayer received all his required notices the assessment is valid given the taxpayer’s continued lack of compliance with the tax laws a levy or levies on his property or rights to property would not be considered more intru- sive than necessary when balancing the government’s need for efficient collection with his concerns discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir in petitioner’s response to respondent’s motion peti- --- - tioner’s response petitioner contends that the following are genuine issues of material fact verification from the secre- tary was not obtained by appeals officer and no statutory notice_and_demand was sent the record in this case estab- lishes that the appeals officer obtained verification from the secretary that the requirements of any applicable law or adminis- trative procedure were met the record further establishes that respondent sent to petitioner a notice of balance due with respect to petitioner’s unpaid liability for which as discussed below constitutes a notice_and_demand for payment under sec_6303 119_tc_252 we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion with respect to petitioner’s taxable_year petitioner received a notice_of_deficiency but he did not file a petition with respect to that notice in the petition petitioner admits petitioner also contends that the following are genuine issues of material fact no statute establishes a liability for the income_tax or requires the payment of the income_tax petitioner is not now and has never been involved in any occupation requiring taxes be paid_by stamp the foregoing assertions do not raise genuine issues of material fact those assertions raise frivolous legal arguments - that he received the notice_of_deficiency and alleges that he would have petitioned tax_court if the agent who sent the notice could prove that she had the authority to do so on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liability for see sec_6330 b 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as was true of petitioner’s attachment to his return petitioner’s date letter and petitioner’s attachment to form petitioner’s response contains contentions arguments and requests that the court finds to be frivolous and or groundless to illustrate petitioner argues that he has not received proper notice_and_demand under sec_6303 that is because according to petitioner respondent must use form_17 in issuing such notice_and_demand we reject petitioner’s argument that respondent did not issue the notice_and_demand required by sec_6303 form_4340 with respect to petitioner’s taxable_year shows that respondent sent petitioner a notice of balance due on date the same day on which respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for his taxable_year a notice of balance due constitutes the notice_and_demand for payment under sec_6303 craig v commissioner supra respondent is not required to use form_17 as the notice_and_demand for payment e g keene v commis- sioner tcmemo_2002_277 tapio v commissioner tcmemo_2002_141 as a further illustration of the frivolous and or groundless nature of petitioner’s position in this case petitioner contends in petitioner’s response that the appeals officer failed to obtain verification that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 in this regard petitioner contends that the appeals officer improperly relied on form_4340 to meet the verification requirement of sec_6330 as indicated above the record establishes that the appeals officer obtained verification from the secretary that the re- quirements of any applicable law or administrative procedure were met and we reject petitioner’s contention to the contrary as for the appeals officer’s reliance on form_4340 at the appeals_office hearing the appeals officer relied on and gave peti- tioner form_4340 with respect to petitioner’s taxable_year sec_6330 does not require the appeals officer to rely on a particular document to satisfy the verification requirement imposed by that section craig v commissioner supra pincite- form_4340 is a valid verification that the reguirements of any applicable law or administrative procedure have been met id pincite petitioner has not shown any irregularity in respon- dent’s assessment procedure that would raise a question about the validity of the assessment or the information contained in form_4340 with respect to petitioner’s taxable_year we hold that the assessment with respect to petitioner’s taxable_year was valid and that the appeals officer satisfied the verifi- cation requirement of sec_6330 see id ’ based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in snor does sec_6330 require the appeals officer to provide petitioner with a copy of the verification upon which the appeals officer relied 119_tc_252 we shall not specifically address any additional matters such as the following which petitioner asserts in petitioner’s response all of which as indicated above the court finds to be frivolous and or groundless this court has repeatedly ignored taxpayers’ requests that this court identify the ir code section that establishes a liability for the income_tax by simply stating that this argument is frivolous instead of citing the alleged code section itself if it exists also there is no entry under the liability heading in the index of the internal reve- nue code for income_tax this court has repeat-- edly refused to produce proper legal delegations of authority from the secretary to various employees of the irs determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
